Action to recover benefits pursuant to a disability provision of a policy of life insurance. Order of the Appellate Term modifying a judgment of the Municipal Court of the City of New York by reducing the amount of plaintiff’s recovery by the sum of $81.85, with interest, modified by reducing the amount of the plaintiff’s recovery by the sum of $300. As so modified the order of the Appellate Term, in so far as appealed from, is unanimously affirmed, without costs. On the trial of the Supreme Court action, the charge of the court, to which no exception was taken, indicated that one of the issues submitted to the jury was whether or not the plaintiff was totally and permanently injured at the time of that trial, which was in June, 1933. In our opinion, therefore, the plaintiff in the present action is only entitled to recover for total disability from the date of that trial to the time of the commencement of this action — a period of six months. Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.